IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JERRY WELDON REGISTER,              NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IS FILED
      Appellant,
                                    CASE NO. 1D16-2057
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 13, 2017.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Judge.

Andy Thomas, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


MAKAR and WINSOR, JJ., and BROWN, JOHN T., ASSOCIATE JUDGE,
CONCUR.